Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 1 of 29 PageID 2074




                                                              PMSJ EXHIBIT 16
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 2 of 29 PageID 2075
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 3 of 29 PageID 2076
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 4 of 29 PageID 2077
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 5 of 29 PageID 2078
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 6 of 29 PageID 2079
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 7 of 29 PageID 2080
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 8 of 29 PageID 2081
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 9 of 29 PageID 2082
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 10 of 29 PageID 2083
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 11 of 29 PageID 2084
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 12 of 29 PageID 2085
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 13 of 29 PageID 2086
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 14 of 29 PageID 2087
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 15 of 29 PageID 2088
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 16 of 29 PageID 2089
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 17 of 29 PageID 2090
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 18 of 29 PageID 2091
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 19 of 29 PageID 2092
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 20 of 29 PageID 2093
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 21 of 29 PageID 2094
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 22 of 29 PageID 2095
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 23 of 29 PageID 2096
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 24 of 29 PageID 2097
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 25 of 29 PageID 2098
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 26 of 29 PageID 2099
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 27 of 29 PageID 2100
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 28 of 29 PageID 2101
Case 8:19-cv-00772-VMC-JSS Document 128-16 Filed 01/24/20 Page 29 of 29 PageID 2102
